Order entered September 28, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00411-CV

                        TONYA PARKS, Appellant

                                     V.

          AFFILIATED BANK, AFFILIATED BANK FSB,
      AFFILIATED BANK FSB, INC., BANCAFFILIATED, INC.,
    JOSHUA CAMPBELL AND KATHERINE CAMPBELL, Appellees

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-01614-B

                                   ORDER

      Before the Court is court reporter Robin N. Washington’s September 27,

2021 second request for a twenty-day extension of time to file the reporter’s

record. We GRANT the request and ORDER the record be filed no later than

October 18, 2021.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE